Judgment of the Supreme Court, Bronx County (Phylis Bamberger, J.), rendered on September 15, 1988, convicting defendant, after a jury trial, of two counts of criminal possession of a controlled substance in the third degree and sentencing him to concurrent indeterminate terms of from 2 to 6 years’ imprisonment, unanimously affirmed.
Contrary to defendant’s assertions, we find that the trial court did not commit reversible error by admitting into evidence $1,366 in cash and a beeper recovered from the defendant at the scene of his drug arrest on December 22, 1987 at 758 Kelly Street, Bronx County.
Defendant’s challenge to the admission of the aforementioned evidence is unpreserved (CPL 470.05 [2]). Were we to consider that contention, in the interest of justice, we would nonetheless affirm since the currency found on the defendant’s person at the time of his arrest for criminal possession of a controlled substance in the third degree was probative of *344"intent to sell” (People v Jones, 138 AD2d 405, 406, lv denied 71 NY2d 1028; People v Milom, 75 AD2d 68, 72). As to the beeper, "the jury could properly infer that it was used by the defendant in the business of drug dealing to keep in touch with his customers and suppliers” (People v Calada, 154 AD2d 700, 701, lv denied 75 NY2d 811). Concur—Murphy, P. J., Kupferman, Milonas, Ellerin and Rubin, JJ.